 

 

 

 

 

 

Engagement Letter

Prepared for:

American Housing Income Trust, Inc.



[image_007.jpg]



 

Tobin & Company Securities LLC
112 South Tryon Street

Suite 1760
Charlotte, NC 28284
704.334.2772

www.TobinandCo.com



-1-

 

 

July 22nd, 2016

 

 

Jeff Howard

President & CEO

American Housing Income Trust, Inc.

34225 N. 27th Dr. Bldg 5, Suite 238

Phoenix, AZ 85085

 

CONFIDENTIAL

 

Engagement Letter

 

Dear Jeff,

 

The purpose of this contract (this “Agreement”) is to set forth the terms and
conditions under which Tobin & Company Securities LLC (the “Advisor”) with its
exclusive representative Justin Floyd (Managing Director of JCF Capital
Advisors, LLC and the “Advisor Rep”) on this engagement, agrees to serve
American Housing Income Trust, Inc. and its owners and affiliates (collectively
the “Client”) as non-exclusive financial advisor in identifying, evaluating,
negotiating, and securing financing alternatives for the benefit of the Client.

 

1. Term. The initial term of this Agreement shall be for six (6) months from
July 15th, 2016 (the “Initial Term”). At the end of such Initial Term, this
Agreement shall automatically renew for additional periods of one (1) month
(each such additional period, a “Renewal Term” and all such Renewal Terms
together with the Initial Term, the “Term”) unless either party provides written
notice of termination to the other party at least fifteen (15) days prior to the
expiration of the then current Renewal Term.

 

2. Services. The Advisor and Advisor Rep, (a) shall (i) identify and/or locate
prospective capital sources for the Client, (ii) develop and furnish material
describing the Client’s business to such prospective capital sources, which
material shall be based upon information supplied to the Advisor by the Client,
and (iii) introduce such prospective capital sources to the Client and (b) shall
assist in the negotiations with prospective capital sources until the earlier of
(i) termination of this Agreement pursuant to Section 1 or (ii) the closing of a
transaction (or series) with a capital source selected by the Client (the
“Services”).

 

3. Retainer Fee. As consideration for the Services during the Term of this
Agreement, the Client shall pay to Justin Floyd, as exclusive Advisor Rep to the
the Advisor on this engagement, a non-refundable fee equal to Twenty Thousand
Dollars and No Cents ($20,000.00) (the “Retainer Fee”) of which ($10,000.00) has
been paid to date which the Advisor Rep acknowledges receipt, and ($10,000) of
which is payable upon execution of this agreement. All retainer payments shall
be made via bank wire transfer to the account of JCF Capital Advisors, LLC as
set forth in ANNEX B.

 

4. Success Fee. Upon the Client’s securing of a commitment for financing
(“Financing”) from investors sourced or introduced to the Client by Advisor or
Advisor Rep via email, meeting, or a telephone call during the term of this
Agreement or within the twelve (12)-month period following the termination of
this Agreement (the “Tail Period”), the Client agrees to pay to the Advisor a
fee (the “Success Fee”) (to the exclusion of investors listed in Annex D) a cash
payment equal to five percent (5.0%) of the total debt or equity proceeds
received in the Financing plus any additional consideration received or to be
received by the Client as a result of securing such commitment, including, but
not limited to, all economic benefits to be realized by the Client (with full
credit for the Retainer Fee as outlined in Section 3).

 



-2-

 

The cash portion of the Success Fee, as calculated above, shall be paid to the
Advisor in full at closing either in cash (by wire transfer of immediately
available funds) or by cashier’s check as denoted in ANNEX C.

 

The Client hereby agrees that failure by the Client to pay any amounts as due
and payable herein shall entitle Advisor and Advisor Rep to a one percent (1.0%)
monthly late fee in the form of an award of liquidated damages. The parties
agree that actual damages incurred by Advisor and Advisor Rep in the event of
unjustified breach by the Client are difficult to ascertain, but that they would
include, at minimum, lost opportunity damages related to other advisory
assignments foregone by the Advisor and Advisor Rep. The parties intend that the
above liquidated damages constitutes compensation, and not a penalty. The
parties acknowledge and agree that the Advisor and Advisor Rep’s harm caused by
the Client’s breach would be impossible or very difficult to accurately estimate
at the effective time of this Agreement, and that the above liquidated damages
are a reasonable estimate of the anticipated or actual harm that might arise
from the Client’s breach. The payment of the above liquidated damages is the
Advisor and Advisor Rep’s exclusive remedy solely for the Client’s breach of
failing to pay any amounts due to Advisor in a timely manner as provided in this
Agreement. For avoidance of doubt, the payment of the above liquidated damages
as provided in this section does not reduce any amounts owed by the Client to
the Advisor or Advisor Rep for services provided under this Agreement.

 

5. Reliance Upon and Accuracy of Information; Representation. The Client
understands, acknowledges, and agrees that the Advisor may rely entirely upon
publicly available information and information provided by the Client and the
Client’s officers, directors, shareholders, accountants, and other agents and
advisors other than counsel without independent investigation or verification by
the Advisor of the accuracy and completeness of such information. Additionally,
the Client agrees that the Advisor shall not have any responsibility for such
independent investigation or verification.

 

As a condition to the Advisor’s obligation to provide the Services pursuant to
this Agreement, the Client represents, warrants and covenants to the Advisor
that none of the information furnished to the Advisor by the Client or contained
in the Client’s filings under any federal or state securities laws shall include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they are made, not misleading. If any information provided to the
Advisor becomes inaccurate, incomplete or misleading in any material respect
during the Advisor’s engagement hereunder, the Client hereby agrees to so inform
the Advisor. The Client hereby agrees to continuously advise the Advisor with
respect to any material developments or matters that occur or come to the
Client’s attention during the Term of the Advisor’s engagement hereunder. The
Advisor assumes no responsibility for the titles to, or any liens, against the
property or assets of the Client.

 

6. Indemnity. The Advisor and the Client agree to the provisions with respect to
indemnification by the Client of the Advisor and certain other parties as set
forth on Annex A attached hereto.

 



-3-

 

 

7. Limitation of Engagement to the Client. The Client acknowledges that the
Advisor has been retained pursuant to this Agreement only by the Client and that
the Client’s engagement of the Advisor is not deemed to be on behalf of, and is
not intended to confer rights upon, any shareholder, owner, affiliate or partner
of the Client or any other person not a party hereto as against the Advisor or
any of its controlling persons, members, affiliates, directors, managers,
officers, employees or agents (the “Advisor Representatives”). Unless otherwise
expressly agreed in writing by the Advisor, no one other than the Client is
authorized to rely upon this engagement or any other statements or conduct of
the Advisor pursuant to this Agreement, and no one other than the Client is
intended to be a beneficiary of this Agreement. The Client acknowledges that any
recommendations or advice, written or oral, given by the Advisor to the Client
in connection with the Advisor’s engagement pursuant to this Agreement are
intended solely for the benefit and use of the Client’s management and
directors, and any such recommendations or advice of the Advisor pursuant to
this Agreement shall not confer any rights or remedies upon any other person
other than the Client or be used or relied upon for any other purpose other than
that set forth in this Agreement.

 

8. Expenses. In addition to the Retainer Fee and the Success Fee set forth in
Sections 3 and 4 of this Agreement, respectively, the Client hereby agrees to
promptly reimburse the Advisor and Advisor Rep, upon request from time to time,
not more than once monthly, for any reasonable expenses, including, but not
limited to, securities laws compliance, legal, travel, research and mailing fees
and expenses, incurred by the Advisor and Advisor Rep in connection with the
provision of the Services pursuant to this Agreement. To be eligible for
reimbursement pursuant to this Section 8, any such expenses in excess of One
Thousand Dollars and No Cents ($1,000.00) must first be approved by the Client
prior to being incurred by the Advisor and Advisor Rep.

 

9. Exclusivity. This engagement will be non-exclusive to the Advisor and the
Client.

 

10. Successors and Assigns. The rights, title and interests of this Agreement
shall inure to the respective successors and assigns of the parties hereto, and
the obligations and liabilities assumed in this agreement by the parties hereto
shall be binding upon their respective successors and assigns; provided,
however, the Advisor shall have the right to assign its rights, title,
interests, obligations and liabilities pursuant to this Agreement to any of its
affiliates or subsidiaries; further, provided, however, the Client shall not
have the right to assign its rights, title, interests, obligations and
liabilities pursuant to this Agreement without the prior written consent of the
Advisor.

 

11. Governing Law. This Agreement shall be interpreted under and governed by the
laws of the State of North Carolina, without giving effect to its choice of law
rules. The Client hereby agrees to submit to the personal jurisdiction and venue
of the state and federal courts having jurisdiction over Charlotte, North
Carolina for a resolution of all disputes arising in connection with the
interpretation, construction and enforcement of this Agreement and hereby waives
the claim or defense that such courts constitute an inconvenient forum.

 

12. Arbitration of Disputes. The parties to this Agreement hereby agree to
attempt to resolve any dispute related to, arising from or in any way associate
with this Agreement through consultation and negotiation in good faith and a
spirit of mutual cooperation. In the event such dispute is not resolved through
such consultation and negotiation and within fifteen (15) days of the demand of
either party, such dispute shall be settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association, and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. The arbitration of any such claim or controversy
shall take place in Charlotte, North Carolina.

 

 



-4-

 

13. No Representation. The Client hereby acknowledges and agrees that the
Advisor makes no representations, expressed or implied, with respect to the
Services provided by the Advisor pursuant to this Agreement. Furthermore, the
Client hereby agrees that the duties of the Advisor shall not include the
provision of financing, legal, tax or accounting services to the Client; such
services shall be procured by the Client at its own expense.

 

14. Attorneys’ Fees; Interest. In the event any portion of the Retainer Fee or
the Success Fee set forth in Sections 3 and 4 of this Agreement, respectively,
or expense, pursuant to Section of 8 of this Agreement, is due to the Advisor
from the Client and is collected by or through an attorney at law, the Client
agrees to pay, upon the Advisor’s demand, the Advisor’s attorneys’ fees and
expenses. If any such attorneys’ fees and expenses are not paid when due, such
attorneys’ fees and expenses shall bear interest at the rate of eighteen percent
(18%) from the date due until paid.

 

15. Survival of Obligations. The respective obligations of the parties hereunder
which by their nature or terms will continue beyond the termination of this
Agreement by any party for any reason or the expiration of this Agreement by its
terms, including without limitation, the obligation to pay the Retainer Fee and
the Success Fee, to reimburse expenses, to arbitrate disputes and to satisfy
indemnity obligations, shall survive such termination or expiration of this
Agreement.

 

16. Authority. By signing this Agreement, the signing party represents that he
or she has unconditional authority to enter into this Agreement on behalf of the
Client.

 

17. Information and Documentation. In order to provide the Advisor and Advisor
Rep with full disclosure and as required for the performance of its services
hereunder, within thirty (30) days following the end of each quarter or the
closing of a Financing, the Client will provide the Advisor and Advisor Rep with
quarterly and post-closing financial updates of the Client’s Balance Sheet and
equity capitalization table for a period up to the end of the Tail Period with
identification of any new funds received in the Financing including all final
copies of pertinent documentation relating to a Sale, including, but not limited
to, executed Letters of Intent, executed Term Sheets, and executed Purchase and
Sale Agreements, as well as any other related documents that the Advisor and
Advisor Rep may reasonably request. The Client hereby agrees that failure by the
Client to provide the required financial disclosures in order to determine and
calculate the Success Fee shall entitle the Advisor and Advisor Rep to a $100
daily late fee in the form of an award of liquidated damages until the required
disclosures are provided to the Advisor and Advisor Rep. The justification for
which shall be the value of the time and effort expended by the Advisor and
Advisor Rep and its staff and representatives in pursuit of such information.
The parties intend that the above liquidated damages constitutes compensation,
and not a penalty. The parties acknowledge and agree that the Advisor and
Advisor Rep's harm caused by the Client’s breach would be impossible or very
difficult to accurately estimate at the effective time of this Agreement, and
that the above liquidated damages are a reasonable estimate of the anticipated
or actual harm that might arise from the Client’s breach. The payment of the
above liquidated damages is the Advisor and Advisor Rep’s exclusive remedy
solely for the Client’s breach in failing to provide required financial
disclosures.

 



-5-

 

The Client agrees to make available to the Advisor and Advisor Rep the Client’s
logos for use in marketing materials and potential advertisements. Any
information provided by the Client to the Advisor (including any copies
thereof), including, but not limited to, all data, reports, records, business
opportunities and general information pertaining to the Client disclosed to the
Advisor by or through the Client (the “Information”), upon the Client’s request,
shall be destroyed immediately, with such destruction being certified in writing
to the Client by a Managing Partner of the Advisor; provided, however, the
Information shall not include analyses, compilations, studies or other documents
prepared by the Advisor or the Advisor Representatives, including, but not
limited to, the executive summary and offering memorandum prepared by the
Advisor or the Advisor Representatives, which will be retained by the Advisor
and constitute property of the Advisor.

 

The Client specifically agrees to fully to include the Advisor and Advisor Rep
on any and all written and verbal communications with investors introduced to
the Client by the Advisor or Advisor Rep. The Advisor and Advisor Rep, in its
sole discretion, will have the sole right to participate or be excluded from any
meetings, calls, or other forms of communications with such investors.

 

18. Confidentiality. The Advisor agrees to reveal the Information only to the
Advisor Representatives who need to know the Information for the purpose of
evaluating the transaction described above, and the Advisor agrees to inform
such Advisor Representatives of the confidential nature of the Information.

 

For a period of one (1) year from the date hereof, the Advisor agrees to retain
in strict confidence and not to disclose to others, except as provided for
above, any Information received from the Client except Information which:

 

a.                at the time of the disclosure, is in the public domain;

b.                after disclosure, becomes part of the public domain through no
violation of this Agreement by the Advisor;

c.                prior to disclosure, was in the possession of the Advisor;

d.                subsequent to disclosure, is independently developed by the
Advisor independently; or

e.                is rightfully received by the Advisor on a non-confidential
basis from third parties.

The Advisor shall not be regarded as having breached its obligations hereunder
as a result of disclosure of the Information so long as the Advisor has taken
the same precautions and care to safeguard the Information that it customarily
employs to safeguard its own confidential and proprietary information against
unauthorized disclosure.

 

Except as required by law or pursuant to order of a court of competent
jurisdiction and in such event, only to such extent required by law or court
order, no written or oral advice provided by the Advisor pursuant to this
Agreement shall be disclosed, in whole or in part, to any third party other than
the Client’s legal and accounting advisors, directors and stockholders, or
circulated or referred to publicly, without the prior written consent of the
Advisor. In the event disclosure is required by law or court order, the Client
shall provide the Advisor written notice of such disclosure and exercise best
efforts to assist the Advisor in seeking to protect the confidentiality of the
information required to be disclosed.

 



-6-

 

19. Information about Client Identity Verification. United States law requires
financial institutions such as the Advisor to obtain, verify and record
information that identifies the Client and its investors. To comply with this
requirement, the Advisor will request the Client’s corporate name, date of
incorporation, business address and other information to allow the Advisor to
identify the Client. Other information may be collected during the due diligence
process.

Further, the Advisor will

(a)                               provide notice to each investor that
identification information will be collected about the investor as required by
Federal law,

(b)                               collect the following information of each
investor

                 i.                    the name;

               ii.                    date of birth (for an individual);

              iii.                    an address, which will be a residential or
business street address;

              iv.                    an identification number, which will be a
taxpayer identification number (for U.S. persons), or one or more of the
following: a taxpayer identification number, passport number and country of
issuance, alien identification card number, or number and country of issuance of
any other government-issued document evidencing nationality or residence and
bearing a photograph or other similar safeguard (for non-U.S. persons); and

                v.                    a photo I.D. (for an individual).

(c)                               verify the information through the collection
of documents and document the verification process, including listing and saving
all identifying information provided by an investor, the method used and results
of verification and the resolution of any discrepancy in the identifying
information, and

(d)                               retain all related documentation for its
permanent files.

 

20. Prevailing Party. If it is necessary for either party to initiate legal
proceedings to enforce the terms of this Agreement, the prevailing party in such
legal proceedings shall be entitled to recover from the non-prevailing party, in
addition to all other remedies, all costs of such enforcement, including
reasonable attorneys’ fees and expenses.

 

21. Waiver. No failure or delay of the Advisor in exercising any right herein
shall act as a waiver thereof, nor shall any single or partial waiver thereof
preclude any other or further exercise of any right hereunder.

 

22. Entire Agreement. This Agreement represents the entire agreement between the
parties pertaining to this subject matter and supersedes all prior agreements,
representations and understandings of the parties including the prior Letter of
Intent mutually executed by American Housing Income Trust, Inc. and Justin Floyd
as registered representative and Managing Director of JCF Capital Advisors, LLC
dated as of March 4th, 2016.

 

23. Modification. This Agreement shall not be modified or amended except in
writing signed by the Advisor and the Client.

 

24. Severability. If any provision of this Agreement is determined to be invalid
or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of the Agreement shall remain
in full force and effect.

 



-7-

 

25. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

26. Section Headings. The section headings of this Agreement are merely for
convenience in reading and shall not be construed to alter, modify or interpret
the meaning of the provisions of this Agreement.

 

27. Relationship of the Parties. The parties to this Agreement hereby
acknowledge and agree that the relationship of the parties is that of an
independent contractor, that the obligations and responsibilities of the Advisor
to the Client are limited to those specifically set forth herein, and the
Advisor, by entering into this Agreement and satisfying its obligation
hereunder, does not assume any fiduciary duties with respect to the Client or
its board of directors, management, shareholders, employees or other agents.

 

Please indicate your acceptance of the terms and conditions of this Agreement by
executing and returning the enclosed copy of this letter. If this Agreement is
not executed and returned within five (5) days of the date hereof, or if any
changes in content are made, this Agreement shall be subject to approval by one
of the Advisor’s managing partners and shall not be binding on the Advisor
unless and until such approval has been obtained.

 

Very truly yours,

 

Tobin & Company Securities LLC

 

 

By: /s/ Justine E. Tobin _______

 

Justine E. Tobin

Executive Representative

 

 

By: /s/ Justin Floyd _______

 

Justin Floyd

Representative

 

 

Accepted and Agreed to this 18th day of August, 2016

 

 

By: American Housing Income Trust, Inc.

 

 

By: /s/ Jeff Howard

 

Name: Jeff Howard

 

Title: President and Chief Executive Officer



-8-

 

ANNEX A

 

In connection with the Advisor’s engagement to advise and to assist the Client
pursuant to the Agreement to which this Annex A is attached, the Client agrees
to indemnify and to hold harmless the Advisor and each of its affiliates, and
their respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act of 1933 or Section 20(a) of the Securities
Exchange Act of 1934), employees, affiliates, agents, counsel and other advisors
(hereinafter collectively referred to as an “Indemnified Party”), to the full
extent allowed by law or equity, from and against any and all judgments, losses,
claims (whether or not valid), damages, costs, fees, expenses or liabilities,
joint or several, to which an Indemnified Party may become subject, related to
or arising out of the Advisor’s engagement or performance under the Agreement,
the transactions contemplated thereby, the services to be rendered by the
Advisor under the Agreement, or any actual or threatened claim, litigation,
investigation, proceeding or action in any court or before any regulatory,
administrative or other body relating to any of the foregoing (hereinafter
referred to collectively as a “Claim”), and shall, upon request, reimburse an
Indemnified Party for all legal and other costs, fees and expenses as they are
incurred in connection with investigating, preparing or defending a Claim,
whether or not such Indemnified Party is ever made party to any legal
proceedings or such Claim arose before or after the date hereof; provided,
however, that no such indemnification shall be required to be paid to an
Indemnified Party with respect to a Claim that is finally determined by a court
of competent jurisdiction (after exhaustion of all appeals) or in an arbitration
conducted in accordance with this Agreement to have resulted solely from the
gross negligence or willful misconduct of such Indemnified Party.

 

In the event that the foregoing indemnity is unavailable or insufficient for any
reason (other than by reason of the terms hereof) to hold any Indemnified Party
harmless, then the Client shall contribute to any amounts paid or payable by an
Indemnified Party in such proportion as appropriately reflects the relative
benefits received by such Indemnified Party and the Client in connection with
the matters to which the Claim relates. If an allocation solely on the basis of
benefits is judicially determined to be impermissible, then the Client shall
contribute in such proportion as appropriately reflects the relative benefits
and relative fault of the Client and such Indemnified Party, as well as any
other equitable considerations. In no event shall the Client contribute less
than the amount necessary to ensure that the aggregate liability of the Advisor
and any other Indemnified Party for contribution pursuant to this paragraph in
connection with all Claims does not exceed the amount of fees actually received
by the Advisor under the Agreement. For purposes hereof, relative benefits to
the Client and the Advisor of the transaction pursuant to this Agreement (the
“Transaction”) shall be deemed to be in the same proportion that the total value
received or contemplated to be received by the Client and/or its security
holders in connection with the Transaction bears to the fees paid to the Advisor
under the Agreement in respect of such Transaction, and other relative fault of
each Indemnified Party and the Client shall be determined by reference to, among
other things, whether the actions and omissions to act were by such Indemnified
Party or the Client and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such action or omission.

 

All amounts due to an Indemnified Party hereunder shall be payable by the Client
promptly upon request by such Indemnified Party. In addition, the Client agrees
to pay all costs and expenses (including attorneys’ fees) incurred by an
Indemnified Party to enforce the terms of this Annex A.

 



-9-

 

The Client agrees not to enter into any waiver, release or settlement of any
Claim (whether or not the Advisor or any other Indemnified Party is a formal
party to such Claim) in respect of which indemnification may be sought hereunder
without the prior written consent of the Advisor (which consent will not be
unreasonably withheld), unless such waiver, release or settlement includes an
unconditional release of the Advisor and each Indemnified Party from all
liability arising out of such Claim. The Advisor may enter into any waiver,
release or settlement of any Claim (whether or not the Advisor or any other
Indemnified Party is a formal party to such Claim) in respect of which
indemnification may be sought hereunder without the prior written consent of the
Client if the Client shall have not paid in full all undisputed fees and
expenses then due and payable to the Advisor and each Indemnified Party under
the Agreement (including this Annex A).

 

 

 

 

The provisions of this Annex A shall be in addition to any liability which the
Client may otherwise have to the Advisor; shall not be limited by any rights
that the Advisor or any other Indemnified Party may otherwise have; shall remain
in full force and effect regardless of any expiration or termination of the
Advisor’s engagement; and shall be binding upon any successors or assigns of the
Advisor and the Client.

 



-10-

 

ANNEX B

 

Wiring Instructions

(Advisor Rep Retainer Fee Payments)

 

 

Company Name: JCF Capital Advisors, LLC

 

Company Address: 4370 La Jolla Village Drive, Suite 400

San Diego, CA. 92122

 

Bank Name: Wells Fargo Bank, N.A.

 

Bank Address: 1302 Garnett Avenue, San Diego, CA 92109

 

ABA Routing Number: 121000248

 

Credit Bank Account Name: JCF Capital Advisors, LLC

 

Credit Bank Account Number: 2169149909

 



-11-

 



ANNEX C

 



REDACTED FOR SECURITY PURPOSES.







-12-

 

ANNEX D

 

Excluded Investor List

 

None other than current captable as of July 15, 2016.

 

 

 



-13-

 

 

 

